Citation Nr: 1748011	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to service connection for an eye condition, to include diabetic retinopathy, cataracts, and dry eye syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to December 1974.

These matters are before Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A February 2016 rating decision by the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral hearing loss.

2. Because the appealed issue was fully granted by the AOJ in its February 2016 rating decision, there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The issue of entitlement to service connection for bilateral hearing loss is rendered moot by the February 2016 rating decision which granted the claim; the Board has no further jurisdiction in this matter. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2016 rating decision, the Veteran was awarded service connection for bilateral hearing loss. 
Because the appealed issue was fully granted by the AOJ in its February 2016 rating decision, there remain no allegations of errors in fact or law for appellate consideration regarding this issue. Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran is seeking service connection for an eye condition. The Board finds that further development is required. 

The Veteran was afforded a VA examination in November 2009. The examiner diagnosed the Veteran with diabetic retinopathy, early cataracts, dry eye syndrome and glare at night from lights. He opined that the Veteran's diabetic retinopathy was most likely caused by or a result of diabetes. He also opined that the Veteran's cataracts were at least as likely as not caused by or resulted from diabetes and the cataracts in turn had caused the glare at night. The examiner reasoned that: 

[m]any systemic diseases can cause cataracts including diabetes mellitus. 'Sugar' cataracts are cortical or posterior subcapsular opacities that occur earlier in diabetic patients than in age-matched controls, progress rapidly, and are related to poor glucose control more than duration of disease. Cataracts are 1.6 times more common in people with diabetes than in those without diabetes, according to the CDC, 1991 guide for primary care practitioners. 

The examiner also opined that the Veteran's dry eye syndrome was not caused by or a result of military service. He did not, however, provide a rationale as to the dry eye syndrome. As the examiner did not provide a rationale, this examination is inadequate with regard to this condition. In light of the deficiencies above, remand for another VA examination is necessary for dry eye syndrome. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, although the examiner determined the Veteran's diabetic retinopathy, cataracts, and glare at night are secondary to his diabetes mellitus, the Veteran has not sought service connection for diabetes mellitus. Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Briefly, requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) that the service connected disability caused or aggravated the disability for which secondary service connection is sought. The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999). Therefore, given that the Veteran has sought service connection for diabetic retinopathy, the AOJ should determine whether it was the Veteran's intent to file a claim for service connection for diabetes mellitus. If the Veteran were to become service connected for diabetes mellitus, the Veteran's diabetic retinopathy and cataracts could then be service connected as secondary to diabetes mellitus. Thus, the current claim is inextricably intertwined with the need for clarification regarding the Veteran's intent to file a claim for service connection for diabetes mellitus and must be remanded.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask him to clarify whether it was his intent to file a claim for service connection for diagnosed diabetes mellitus, given his claim for service connection for diabetic retinopathy. Explain to the Veteran that his diabetic retinopathy and cataracts could be service connected as secondary to diabetes if he were service connected for diabetes mellitus. 

If the Veteran does seek service connection for diabetes mellitus, fully adjudicate that claim prior to readjudicating this issue on appeal. 

2. Schedule the Veteran for a VA examination regarding the cause of his diagnosed dry eye syndrome. 

The examiner is asked to respond to the following:

A) Is it at least as likely as not (a 50 percent probability or greater) that diagnosed dry eye syndrome began in service or is related to an incident in service?

A COMPLETE RATIONALE FOR ANY OPINION RENDERED SHOULD BE PROVIDED. If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided. Merely saying he or she cannot respond will not suffice.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. Consider service connection on a secondary basis to diabetes mellitus if the Veteran is service connected for that condition. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


